Exhibit 10.8 September 30, 2015 Dear Martin, We are pleased to have you serve in the position of President - Truckload of USA Truck, Inc. (the "Company"), with responsibility for operations, sales, and pricing of the company’s truckload operation. The following outlines the terms of employment, but does not constitute a contract of employment or a guarantee of employment. This offer is subject to final approval by the Company's Board of Directors. Compensation • Your current annual base salary will be $ , which will be paid in monthly installments on the last business day of each month in the amount of $ . • You will participate in the established Company Management Bonus Plan. You will be entitled to an annual cash bonus ranging from 20% to 100 % of your base salary, with a target cash bonus of 60 % of base salary; an annual time-vested equity grant ranging from 20 % to 40% of your base salary, vesting over a period of 4 years; and an annual performance-based equity grant ranging from 20% to 100% of your base salary, depending on performance relative to goals predetermined by the Executive Compensation Committee of our Board of Directors. The number of shares available pursuant to the performance based equity grant will be calculated based upon your salary in effect, and the closing price of the Company’s common stock, on the date of grant. • You will be paid a guaranteed 2015 cash bonus of and receive the opportunity to earn additional cash bonus of $100,000 for the fourth quarter of 2015 based upon performance relative to goals predetermined by the Executive Compensation Committee of our Board of Directors. Such amounts shall be payable on the date the Company pays its 2015 cash bonuses to its senior executives, but in no event later than March 31, 2016; in each case, subject to your being employed by the Company on that date; • Your 2015 equity grants, if earned, will be prorated based on the number of months (without proration for partial months) you were employed with the Company during 2015. For example, if your employment with the Company began on September 15, 2015, your annual equity grants would be prorated as though your employment with the Company began on September 1, 2015. • You will receive an initial equity grant equal to , based on the closing price of the Company’s common stock on the date your employment with the Company begins, which will vest in four equal annual installments, beginning on the first anniversary of the grant date. • Your position with the Company requires that you establish full-time residence in the Ft. Smith/Van Buren, Arkansas area within ninety (90) days of the date hereof. To assist with your timely relocation, you will receive an allowance of up to for out-of-pocket relocation expenses incurred in moving to the Ft. Smith/Van Buren, Arkansas area. • You will be provided a laptop and smart phone at the Company's expense. • All payments provided for hereunder will be subject to required withholding of federal, state and local income, excise, and employment-related taxes. Benefits • You will receive three weeks paid vacation per year. • You are eligible for, and may participate in, the Company's 401(k) Plan subject to Company policies and the terms of that plan as in effect from time to time. • You are eligible for, and may participate in, the Company's Employee Stock Purchase Plan subject to Company policies and the terms of that plan as in effect from time to time. • The Company is currently a sponsor of the Arkansas Best Federal Credit Union and you may be eligible to participate in programs made available to the Company's employees. • You are eligible for, and may participate in, the Company's Medical, Dental and Vision and Prescription Drug plans subject to Company policies and the terms of those plans as in effect from time to time. • You will receive premium per year to be applied towards supplemental term life insurance or you may choose to receive it as wages in your monthly payroll check (at the rate of $ per month). Confidential Information or Trade Secrets • You will observe all rules, regulations, and security requirements of the Company concerning the safety of persons and property. You agree that you will comply with the Company's employee handbook, Code of Business Conduct and Ethics Policy, the Open Door Policy, the Whistleblower Policy, and any other policies of the Company as they relate to employees of the Company. Severance and Change in Control Agreement • You and the Company will enter into an agreement providing severance and change in control benefits on the date hereof in the form of Exhibit A attached hereto and incorporated by reference herein. This letter does not create an express or implied contract of employment or any other contractual commitment. This letter contains the complete, final, and exclusive embodiment of the understanding between you and the Company regarding the terms of your employment and supersedes in all respects any prior or other agreement or understanding, written or oral, between you and the Company with respect to the subject matter of this letter. Your employment relationship with the Company is on an at-will basis, which means that either you or the Company may terminate the employment relationship at any time for any or no reason, consistent with applicable law. Notwithstanding the terms of this letter, the Company shall have the right change its compensation, welfare, benefit, incentive, and employment plans, policies, and terms from time to time . You represent and warrant that your signing of this letter and the performance of your obligations under it will not breach or be in conflict with any other agreement to which you are a party or are bound and that you are not now subject to any covenants against competition or similar covenants or any court order that could affect the performance of your obligations under this letter. You agree that you will not disclose to or use on behalf of the Company any proprietary information of another person or entity without that person's or entity's consent. We ask that you acknowledge your acceptance of the terms of this letter by signing below and faxing or emailing the signed letter to my attention. Sincerely, /s/ Thomas M. Glaser Thomas M. Glaser President and Chief Executive Officer USA Truck, Inc. 3200 Industrial Park Road Van Buren, AR 72956 Phone: 479-471-2546 Fax: 479-471-2526 Agreed and Accepted By: /s/ Martin Tewari Date:9-30-15 EXHIBIT A EXECUTIVE SEVERANCE AND CHANGE IN CONTROL AGREEMENT This Executive Severance and Change in Control Agreement (this “ Agreement ”), dated as of September 30, 2015, is made by and between USA Truck, Inc., a Delaware corporation (as hereinafter defined, the “ Company ”), and Martin Tewari, President – Truckload (as hereinafter defined, the “ Executive ”). WHEREAS, the Company and the Executive have entered into that Employment Letter Agreement by and between the Company and the Executive dated September 30, 2015 (the " Employment Letter Agreement "); WHEREAS, in recognition that the services of the Executive are integral to the success of the operations of the Company, the Executive should remain focused on execution of his responsibilities without fear of unwarranted termination of his employment or the possibility of a Change in Control (as hereinafter defined) of the Company, and that either of such circumstances, and the uncertainty it may cause, may result in the departure or distraction of key management employees of the Company to the detriment of the Company and its stockholders; WHEREAS, the Executive is a key management employee of the Company, and the Board of Directors of the Company (the “ Board ”) through its Executive Compensation Committee (the “ Committee ”) has determined that the Company should encourage the continued employment of the Executive by the Company and the continued dedication of the Executive to his assigned duties without distraction as a result of the circumstances set forth above; and WHEREAS, the Company and the Executive desire to set forth the circumstances under which the Executive may receive payments under this Agreement. NOW THEREFORE , in consideration of the premises and the mutual covenants herein contained, the Company and the Executive hereby agree as follows: 1. Defined Terms . For purposes of this Agreement, the following terms shall have the meanings indicated below: (A) “Board” shall mean the Board of Directors of the Company, as constituted from time to time. (B) “Cause” for termination by the Company of the Executive’s employment shall mean (i) the willful violation of Company policy or willful failure by the Executive to substantially perform the Executive’s duties with the Company, other than any failure resulting from the Executive’s incapacity due to physical or mental illness, that continues for at least 30 days after the Board delivers to the Executive a written demand for performance that identifies in reasonable detail the manner in which the Board believes that the Executive willfully has failed substantially to perform the Executive’s duties; or (ii) the willful violation of any law, rule or regulation applicable to the Company’s business operations; (iii) the willful engaging by the Executive in misconduct that is demonstrably and materially injurious to the Company, from a monetary or reputational standpoint; (iv) a material violation by the Executive of the corporate governance guidelines, code of ethics, insider trading policy, or other governance policy of the Company; (v)a material violation by the Executive of the requirements of the Sarbanes-Oxley Act of 2002 or other federal or state securities law, rule, or regulation; (vi) a material breach by the Executive of any of the covenants contained in Sections 14, 15, and 16 of this Agreement; or (vii) the repeated use of alcohol by the Executive that materially interferes with the Executive's duties, the use of illegal drugs by the Executive, or a violation by the Executive of the drug and/or alcohol policies of the Company. For purposes of this definition following a Change in Control, no act, or failure to act, on the Executive’s part shall be deemed “willful” unless done, or omitted to be done, by the Executive without reasonable belief that the Executive’s act, or failure to act, was in the best interest of the Company. (C)A “Change in Control” shall mean the occurrence of any of the following occurring after the date of this Agreement: (i)Any “ Person ” as defined in Section3(a)(9) of the Exchange Act, and as used in Section13(d) and 14(d) thereof, including a “group” as defined in Section13(d) of the Exchange Act (but excluding the Company and any employee benefit plan sponsored or maintained by the Company (including any trustee of such plan acting as trustee)), directly or indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of the Company representing more than 50% of the combined voting power of the Company’s then outstanding securities (other than indirectly as a result of the Company’s redemption of its own securities); or (ii)The consummation of any merger or other business combination of the Company, a sale of more than 50% of the Company’s assets, the liquidation or dissolution of the Company or any combination of one or more of the foregoing transactions (the “ Transactions ”) other than a Transaction immediately following which either (x)the stockholders of the Company and any trustee or fiduciary of any Company employee benefit plan immediately prior to the Transaction own more than 50% of the voting power, directly or indirectly, of (A)the surviving corporation in any such merger or other business combination; (B)the purchaser of or successor to the Company’s assets; (C)both the surviving corporation and the purchaser in the event of any combination of Transactions; or (D)the parent company owning 100% of such surviving corporation, purchaser or both the surviving corporation and the purchaser, as the case may be ((A), (B), (C)or (D), as applicable, the “ Surviving Entity ”) or (y)the Incumbent Directors, as defined below, shall continue to serve as a majority of the board of directors of the Surviving Entity without an agreement or understanding that such Incumbent Directors will later surrender such majority; or (iii)Within any twenty-four (24)-month period, the individuals who were directors immediately before the beginning of such period (the “ Incumbent Directors ”) shall cease (for any reason other than death) to constitute at least a majority of the Board or the board of directors of any successor to the Company, including any Surviving Entity. For this purpose, any director who was not a director at the beginning of such period shall be deemed to be an Incumbent Director if such director was elected to the Board by, or on the recommendation of, or with the approval of, at least two-thirds of the directors who then qualified as Incumbent Directors (so long as such director was not nominated by a Person who commenced or threatened to commence an election contest or proxy solicitation by or on behalf of a Person (other than the Board) or who has entered into an agreement to effect a Change in Control or expressed an intention to cause such a Change in Control). (D) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to time. (E) “Company” shall mean USA Truck, Inc. and any successor to its business or assets, by operation of law or otherwise. (F)“ Constructive Termination ” shall mean the occurrence of any of the following, without the Executive’s express written consent, at any time within twelve (12) months following a Change in Control: (i)material diminution in the overall scope of the Executive’s duties, authorities and responsibilities from those held by the Executive immediately prior to the time of a Change in Control; (ii)geographic relocation of the Executive’s assigned principal business location to a location greater than forty (40) miles from the place of the Executive’s principal business location immediately prior to the time of a Change in Control; or (iii)diminution by ten percent (10%) or more of the Executive’s base salary or target bonus in effect immediately prior to the time of a Change in Control; (G)“ Date of Termination” shall have the meaning stated in Paragraph (B) of Section 5 hereof. (H) “Disability” shall mean a medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than six months, where such impairment causes the Executive to be unable to perform the duties of his or her position of employment or any substantially similar position of employment. (I)“ Executive” shall mean the individual named in the first paragraph of this Agreement. (J) “Incumbent Directors” shall mean directors who were directors of the Company as of the date hereof or who are appointed, elected or nominated to the Board in accordance with the following sentence. It is understood that any individual becoming a member of the Board subsequent to the date hereof whose appointment was approved by a vote of at least a two-thirds majority of the Continuing Directors remaining in office at the time of appointment or whose election or nomination for election by the Company’s stockholders was approved by a vote of at least a two-thirds majority of the Continuing Directors remaining in office at the time of election or nomination shall be considered, for purposes of this Agreement, as though such individual were a Continuing Director on the date hereof. (K) “Notice of Termination” shall have the meaning stated in Paragraph (A) of Section 5 hereof. (L)“ Payment Trigger ” shall mean any of the following that occurs during the term of this Agreement: (i)termination of the Executive’s employment by the Company without Cause, at any time other than within twelve (12) months following a Change in Control, and other than as a result of the Executive’s Disability; or (ii)Constructive Termination of the Executive while the Executive remains employed by the Company or its successor, or termination of the Executive’s employment by the Company without Cause within twelve (12) months following a Change in Control occurring during the term of this Agreement. For the avoidance of doubt, a termination of the Executive by the Company for Disability shall not be deemed a termination of the Executive without Cause. (M) “Person” shall have the meaning given in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended from time to time, as modified and used in Sections 13(d) and 14(d) thereof; except that, a Person shall not include (i) the Company, (ii) a trustee or other fiduciary holding securities under an employee benefit plan of the Company, or (iii) an underwriter temporarily holding securities pursuant to an offering of such securities. 2. Term of Agreement . This Agreement shall be effective as of the date set forth in the first paragraph of this Agreement and shall continue in effect until the earliest of (i) a Date of Termination in accordance with Section 5 or the death of the Executive, or (ii) if a Payment Trigger occurs during the term of this Agreement under subparagraphs (i) or (ii) of Paragraph (L) of Section 1, the performance by the Company of all its obligations and the satisfaction by the Company of all its liabilities under this Agreement. 3. General Provisions . (A)The Company hereby represents and warrants to the Executive that the execution and delivery of this Agreement and the performance by the Company of the actions contemplated hereby have been duly authorized by all necessary corporate action on the part of the Company. This Agreement is a legal, valid and legally binding obligation of the Company enforceable in accordance with its terms. (B)No amount or benefit shall be payable under this Agreement unless there shall have occurred a Payment Trigger during the term of this Agreement. (C)This Agreement and the Employment Letter Agreement shall not be construed as creating an express or implied contract of employment and, except as otherwise agreed in writing between the Executive and the Company, the Executive shall not have any right to be retained in the employ of the Company. Notwithstanding the immediately preceding sentence or any other provision of this Agreement, any purported termination of the Executive’s employment that is not effected in accordance with a Notice of Termination satisfying Paragraph (A) of Section 5 shall not be effective for purposes of this Agreement. The Executive’s continued employment for any period of time after a Payment Trigger, up to the maximum time specified in Paragraph (B) of Section 5, shall not constitute a waiver of the Executive’s rights with respect to any payment obligations of the Company under this Agreement. The waiver by the Executive of any particular event meeting the definition of or constituting a Constructive Termination shall not operate as a waiver by the Executive of any benefits or rights under this Agreement should any subsequent event or circumstance occur that constitutes a Constructive Termination under this Agreement. 4. Payments Due Upon a Payment Trigger . (A)The Company shall pay to the Executive the payments described in this Section 4 upon the occurrence of a Payment Trigger during the term of this Agreement. (B)(i)Upon the occurrence of a Payment Trigger during the term of this Agreement arising by reason of the circumstances described in subparagraph (i) of Paragraph (L) of Section 1: (a)the Company shall pay the Executive monthly payments, in cash, equal to one-twelfth (1/12) of the Executive’s annual base salary in effect immediately prior to the Payment Trigger, on or as near as practicable to the same date in each month as monthly installments (each of which shall be considered a separate "payment" for purposes of Code Section 409A, as defined in Section 23) of the annual base salary were made to the Executive prior to the occurrence of the Payment Trigger, for a period of twelve (12) months following the occurrence of the Payment Trigger; (b)the Company shall pay to the Executive a lump sum amount, in cash, equal to the target amount of any short term cash incentive compensation that would have been awarded to and earned by the Executive under any incentive compensation plan for the fiscal year of the Payment Trigger, assuming all performance and other vesting criteria were satisfied for such year; and (c)the Company shall pay the Executive any other amounts (other than any unearned, pro-rated, or other payment of short term cash incentive compensation) that may be due the Executive under any employee welfare, benefit, equity, or long term incentive plan then in effect to the extent the Executive is an eligible participant, subject to and upon the terms and conditions set forth in any such plan. (ii)Upon the occurrence of a Payment Trigger during the term of this Agreement arising by reason of the circumstances described in subparagraph (ii) of Paragraph (L) of Section1: (a)the Company shall pay the Executive a lump sum payment, in cash, equal to the sum of one hundred fifty percent (150%) of the Executive’s annual base salary in effect immediately prior to the Payment Trigger provided that if the Change in Control does not constitute a change in control event as defined in Code Section 409A then the portion of the lump sum payment, if any, that is considered deferred compensation subject to Code Section 409A shall be paid in installments as described in Section 4(B)(i)(a), (b)the Company shall pay the Executive the amount, if any, set forth on the signature page of this Agreement and identified as relocation services benefit, to defray the Executive’s costs of relocation services; (c)the Company shall pay to the Executive a lump sum amount, in cash, equal to one hundred fifty percent (150%) of the target amount of any short term incentive cash compensation that would have been paid to the Executive for the fiscal year of the Payment Trigger, assuming all performance and other vesting criteria were satisfied for such year; (d)the Company shall reimburse, on an after-tax basis, any premiums paid by the Executive pursuant to the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("
